OPINION — AG — ** COUNTY BONDS — ISSUE — COUNTY HOSPITAL ** THAT PORTION OF 19 O.S. 786 [19-786] WHICH PROVIDES THAT (IN COUNTIES WHICH HAVE ISSUE COUNTY HOSPITAL BONDS IN ACCORDANCE WITH THE PROVISIONS OF 19 O.S. 781 [19-781] THRU 19 O.S. 793 [19-793]) IT SHALL BE THE DUTY OF THE OFFICERS CHARGED WITH THE LEVYING OF TAXES FOR THE PURPOSE TO LEVY ANNUALLY (IN ADDITION TO AN AMOUNT SUFFICIENT TO PAY THE INTEREST DUE ON SUCH BONDS DURING SUCH YEAR) AN AMOUNT " SUFFICIENT TO PAY PART OF THE PRINCIPAL AS THE SAME BECOMES DUE " (1/25 PORTION OF WHICH, UNDER THE REQUIREMENTS OF 19 O.S. 785 [19-785], BECOMES DUE EACH YEAR), DOES NOT AUTHORIZE THE LEVY, IN ANY YEAR, FOR THE RETIREMENT OF PRINCIPAL OF SUCH BONDS, IN AN AMOUNT LESS THAT REQUIRED TO PRODUCE THE MONEY NECESSARY TO PAY THE PRINCIPAL OF SUCH BONDS " AS THE SAME BECOMES DUE " UNDER THE PROVISIONS OF 19 O.S. 785 [19-785], AND, CONSEQUENTLY, DOES NOT CONSTITUTE, OR AUTHORIZE, AN IMPAIRMENT OF THE CONTRACT EVIDENCED BY SUCH BONDS. (COUNTIES, ERECTION OF BUILDINGS) CITE: 19 O.S. 786 [19-786], ARTICLE X, SECTION 26, 19 O.S. 786 [19-786] (TAX BURDEN, BONDS) (JAMES C. HARKIN)